Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 12/10/2021 has been entered. Claims 1-3 and 5 remain pending in the application. Claims 6-9 are new. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 9/10/2021. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2018/0304041 to Leeflang. 
Regarding claim 1, Leeflang discloses an IV access device (Figs. 1, 2, 4A and 4B) comprising: 
a catheter adapter (hub 30/130/230) having a proximal end (end with septum 50a/b) and a distal end (end of hub that attaches to tube 11) and a sidewall forming a lumen that extends therebetween (lumen within hub 30/130/230); 
a catheter (tube 11) that extends from the distal end (shown in Fig. 1); 

a flow diverting feature (redirect element 260 and ramped surfaces 262) configured to divert fluid flowing through the side port (side port 40/140/240) and into the lumen in a proximal direction (paragraph 46), wherein the flow diverting feature comprises a diverter (redirect element 260) that is positioned centrally within an opening (outlet(s) 47/147/247) of the side port (side port 40/140/240) to thereby form a distal channel and a proximal channel around the diverter (redirect element 260) for fluid flowing from the side port (side port 40/140/240) and into the lumen (lumen within hub 30/130/230) (see Fig. 4A-4B and paragraphs 45-46).
Regarding claim 2, Leeflang discloses the claimed invention as discussed above concerning claim 1, and Leeflang further discloses that the diverter (redirect element 260) extends between opposing sides of the side port (paragraph 46).
Regarding claim 8, Leeflang discloses the claimed invention as discussed above concerning claim 1, and Leeflang further discloses that the diverter (redirect element 260) has a curved face (ramped surfaces 262; see Fig. 4A).
Regarding claim 9, Leeflang discloses the claimed invention as discussed above concerning claim 1, and Leeflang further discloses that the diverter (redirect element 260) has a varying height (Fig. 4A).

Regarding claim 5, Leeflang discloses an IV access device (Figs. 1, 2, 4A and 4B) comprising: 
a catheter adapter (hub 30/130/230) having a proximal end (end with septum 50a/b) and a distal end (end of hub that attaches to tube 11) and a sidewall forming a lumen that extends therebetween (lumen within hub 30/130/230); 
a catheter (tube 11) that extends from the distal end (shown in Fig. 1); 
a septum (septum 50a/b) positioned within the lumen at the proximal end of the catheter adapter (hub 30/130/230);

one or more flow diverting features (redirect element 260 and ramped surfaces 262) comprising:
a diverter (redirect element 260) that is positioned centrally within an opening (outlet(s) 47/147/247) of the side port (side port 40/140/240) to thereby form a distal channel and a proximal channel around the diverter (redirect element 260) for fluid flowing from the side port (side port 40/140/240) and into the lumen (lumen within hub 30/130/230) (see Fig. 4A-4B and paragraphs 45-46).
Regarding claim 6, Leeflang discloses the claimed invention as discussed above concerning claim 5, and Leeflang further discloses that the diverter (redirect element 260) has a curved face (ramped surfaces 262; see Fig. 4A).
Regarding claim 7, Leeflang discloses the claimed invention as discussed above concerning claim 5, and Leeflang further discloses that the diverter (redirect element 260) has a varying height (Fig. 4A).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2005/0004534 to Lockwood et al. 
Regarding claim 3, Lockwood et al. discloses a peripheral intravenous catheter comprising: 
a catheter adapter (body 60) having a proximal end (end with connectors 56 and 58) and a distal end (end with connector 54) and a sidewall forming a lumen (lumen that extends through body 60) that extends therebetween; 
a catheter (tube 52; paragraph 84) that extends from the distal end (end with connector 54); and 
.

    PNG
    media_image1.png
    265
    278
    media_image1.png
    Greyscale


Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,048,995 to Mittleman. 
Regarding claim 3, Mittleman discloses a peripheral intravenous catheter (injection site 10) comprising: 
a catheter adapter (body 12) having a proximal end (inlet end – formed at 14 and 16) and a distal end (outlet end 18) and a sidewall forming a lumen (lumen formed by chamber 38) that extends therebetween (see Fig. 3); 
a catheter (conduit 34) that extends from the distal end (outlet end 18; see Fig. 1); and 
a side port (formed by inlet 14) that extends outwardly from the sidewall of the catheter adapter (body 12; see Fig. 3), the side port (formed by inlet 14) being in fluid communication with the lumen of the catheter adapter (lumen formed by chamber 38), wherein a longitudinal axisPage 2 of 7Appl. No. 16/719,658Amdt. dated December 10, 2021Reply to Office Action of September 10, 2021 of the side port (longitudinal axis through inlet 14; see Examiner’s annotated Fig. 3 below) is substantially parallel to but offset from a .

    PNG
    media_image2.png
    465
    314
    media_image2.png
    Greyscale


Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,219,022 to Genese. 
Regarding claim 3, Genese discloses a peripheral intravenous catheter (Figs. 7-9) comprising: 
a catheter adapter (housing 32H) having a proximal end (end at 37H) and a distal end (end at 35H) and a sidewall forming a lumen (lumen formed by housing 32H) that extends therebetween (see Fig. 8-9); 
a catheter (tube 19s) that extends from the distal end (35H; see Fig. 7); and 
a side port (passageway 47H) that extends outwardly from the sidewall (via passageway 39H) of the catheter adapter (housing 32H; see Figs. 8-9), the side port (passageway 47H) being in fluid communication with the lumen of the catheter adapter (lumen formed by housing 32H), wherein a 


    PNG
    media_image3.png
    346
    324
    media_image3.png
    Greyscale


Response to Arguments
Applicant’s arguments in the Response dated 12/10/2021 with regard to the claims have been considered and are persuasive, thus the Examiner is issuing this Second Non-Final Action. However, upon further search and consideration, the Examiner has identified additional prior art. Please see the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.